SNEED, Circuit Judge, specially
concurring:
We made no presumption in the opinion that Mr. Montgomery intended to designate Mr. McMath as his beneficiary. I concur to emphasize that his designation would fail under California law even if extrinsic evidence could prove that he possessed such intent because California law requires a clear manifestation of intent and “every reasonable effort under the circumstances, complying as far as he is able with the rules.” See Pimentel v. Conselho Supremo De Uniao Portugeuza Do Estado Da California, 6 Cal.2d 182, 188, 57 P.2d 131, 134 (1936). Mr. Montgomery did not comply as far as he was able with the beneficiary designation requirements.
California law properly recognizes that transfers of wealth at death should be done with a significant degree of formality and should not be left to the vagaries of the testimony of the indicated beneficiary and other claimants arising out of kinship or the murkiness of certain testimonial provisions. Thus, California law properly requires more than a clear manifestation of the intent of the decedent. It requires, to repeat, that the decedent make every reasonable effort under the circumstances to effect that change. This is a heavy burden to meet and, in most instances, will *832not be met short of the decedent actually having signed the beneficiary designation form if such signature is required to effect the change.